Stecn: Goachin Sui Juri 9
= Cua] RECEIVER)

Pri Number

ome GeeX Correctional MAY 27 2021
BH SON A\ CLERK, U.S, DISTRICT COURT

Z2SO\ West Alsop Read
Whailla, Alaska Caq1025)

oa St State i BID

ete

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

Stern: Joachinn -Sui Juris ,

(Enter full name of plaintiff in this action)

Case No. 3. UCu- ©P0 - AME

 

Plaintiff, (To be supplied by Court)
Vs. te
. PRISONER'S
—ERnn Warston , COMPLAINT UNDER
THE CIVIL RIGHTS ACT
Potrick Wc kay , 42 U.S.C. § 1983

 

din Corrjaan

(Enter full names of degndani(s) in this action.
Do NOT use et ai.)

Defendant(s).

A. Jurisdiction

Jurisdiction is invoked under 28 U.S.C. § 1343(a)(3).

B. Parties

1. Plaintiff: This complaint alleges that the civil rights of este mm Joaclhi 1)

(print your name)

who presently resides at OSe aK rec ;

(mailing address or place of confinement)
were violated by the actions of the individual(s) named below.

Case 3:21-cv-00130-JMK Document1 Filed 05/27/21 Page 1 of 9
2. Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

 

 

Defendant No. 1, Erin Wiarston is a citizen of
(name) \v \ a te
Alaska , and is employed as a JUAaQGe
(state) (defendant's govémment positionstitle)

xX This defendant personally participated in causing my injury, and | want money
damages.
OR
___ The policy or custom of this official’s government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

Defendant No. 2, Paty ick wicKa U is a citizen of
i name) a ee
Alaska , and is employed as a Asch Di Sistack Artomeys

(state) (defendant's government position/title) —

 

 

x This defendant personally participated in causing my injury, and | want money
damages.

OR

____The policy or custom of this official’s government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

Defendant No. 3, im Core \ GON is a citizen of
(name) dc
Alla , and is employed as a “AsS <p Public. Advocate.
(state) (defendant's government position/title)

This defendant personally participated in causing my injury, and | want money
damages.
OR

The policy or custom of this official’s government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

“*REMINDER***
You must exhaust your administrative remedies before your claim can go forward.
THE COURT MAY DISMISS ANY UNEXHAUSTED CLAIMS.

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename
the claims, “Claim 4," “Claim 5, etc.”).

Prisoner § 1983 -2
PSO1, Nov. 2013

Case 3:21-cv-00130-JMK Document 1 Filed 05/27/21 Page 2 of 9
Claim 1: On or about June A. LOVTO , my civil right to
\2y, (ee) a\'

(Medical care, access to the courts, due process, cAy +t of AGA. free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by Evin wWiavs

(Name of the specific Defendant who violated this right)

 

Supporting Facts (Briefly describe facts you consider important to Claim 1. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 1.):

Evin B. Marston aia allow). mu Conshiuhoral

We O_O on AN Also

Se a tte ok hee Ooh
makiar ho le, or Oervarnes OSSCY ated ATK) his
Crimirwil actions.

& Jury tna is Demanded:
Notes Fe tear ene dueto tne __|
Conner! iOAS 4 Guttorty ot dan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prisoner § 1983 - 3
PSO1, Nov. 2013

Case 3:21-cv-00130-JMK Document 1 Filed 05/27/21 Page 3 of 9
Claim_2: On or about dune, AL ZOLO , my civil right to
edu tra\’

(Medical care, access to the cgjirts, due process, reedom ofeligion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by Paty ck neko Ll

(Name of the specific Defendant}who violated this right)

 

Supporting Facts (Briefly describe facts you consider important to Claim 2. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 2.):

Patrick wou did allow muy vidint to * peed
“alto rlated, and also Pokvick MCKa
F ckRice_. may hin gesspcaly

 

 

  
  
 

 

 

 

 

 

 

civil pecal es AWM)

 

 

 

 

 

 

 

A Jury malig Demo

 

 

 

 

 

 

 

 

 

 

 

 

for OF mu soketu, due. he level
tons Gneal_ (rt nority nis cletendant-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prisoner § 1983 - 4
PSO1, Nov. 2013

Case 3:21-cv-00130-JMK Document 1 Filed 05/27/21 Page 4 of 9
Claim 3: On or about Sune, or 2020 , my civil right to
4 ’ (Date
‘Right to 4Sneedu smal 7

(Medical care, access to the courig, due process, freedol € religion on free speech, freedom of association, freedom
from cruelnd unusual punishment, etc. List only one violation.)

was violated by Sim Corry, Gon

(Name of the specifidDefendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 3. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 3.):

Sim Corvioon 089) sted in ne. COND ona |,
LoreciousJoct or Penial oF mu 4 u_ stnal‘

 

 

 

 

 

 

 

 

 

 

 

 

me Onw mi te iy _fiKe—
Sainte J

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prisoner § 1983 - 5
PSO1, Nov. 2013

Case 3:21-cv-00130-JMK Document 1 Filed 05/27/21 Page 5of9
D. Previous Lawsuits

1. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action, or otherwise relating to your imprisonment? Yes No

2. If your answer is “Yes,” describe each lawsuit.
a. Lawsuit 1:

Plaintiff(s):

 

Defendant(s):

 

Name and location of court:

 

 

Docket number: Name of judge:
Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

b. Lawsuit 2:

Plaintiff(s):

 

Defendani(s):

 

Name and location of court:

 

 

Docket number: Name of judge:
Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

3. Have you filed an action in federal court that was dismissed because it was
determined to be frivolous, malicious, or failed to state a claim upon which relief could
be granted?

Yes x No

If your answer is “Yes,” describe each lawsuit on the next page.

 

Prisoner § 1983 - 6
Case 3:21-cv-00130-JMK Document1 Filed 05/27/21 Page 6 of S51: Nv-2013
Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:

4. Are you in imminent danger of serious physical injury? Yes No

If your answer is “Yes,” please describe how you are in danger, without legal
argument/authority:

~o be decided bu Court!
jl believe. try Wh Segre gocher ty frivolous reason |

 

 

Prisoner § 1983 -7
Case 3:21-cv-00130-JMK Document1 Filed 05/27/21 Page 7 of $8°) Nov-20!8
F. Request for Relief

Plaintiff requests that this Court grant the following relief:

1. Damages in the amount of $ W000, IX )

2. Punitive damages in the amount of $ yEimnum

3. An order requiring defendant(s) to; : Vib i
C Cope |SANZO- 00445 er
4.A “OF that
5. Other: <+SSV A , |

Plaintiff demands a trial by jury. _X_vYes —___— No QeRetum on eek
“OD Comte.

DECLARATION UNDER PENALTY OF PERJURY Santy : e rh ‘

The undersigned declares under penalty of perjury that s/he is the plaintiff in the
above action, that s/he has read the above civil rights complaint and that the
information contained in the complaint is true and correct.

 

    

Executed at Cronos. Cr 0k on KH 22-2 OL|

(Location) (Date)
Bu: Sui duns—stem: doachim
A an er ra Signature) +e
on
AU RIGS Reserved
OUT Recourse

Original Signature of Attorney (if any) (Date)

 

 

 

 

Attorney’s Address and Telephone Number

Prisoner § 1983 -8
Case 3:21-cv-00130-JMK Document 1 Filed 05/27/21 Page 8 of 950! Nev-2013
 

tithe Gul Juris a 2%
: gaat Janet vu

- gs0
Wasi

ween 1S na]
(00st, Ur ath ed

a Alaska ays)

Case 3:21-cv-00130-JMK

my - site ee
NEOPOST FIRST-CLASS MAIL | |

05/26/2021 $002.202 | }

ea ZIP 99654
:  041M11450739

Cer ile of Court
federal buildin ah u.6-court cua

202 W. HWE) Y Anabor Ak
agc12~- ISOH G7) |

 

 

UMaM Sta aeAE tte atl

Document 1 Filed 05/27/21 Page 9 of 9
